Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	The amendment filed September 23, 2022 is acknowledged and has been entered.  Claim 83 has been amended.

2.	The election filed September 23, 2022, is acknowledged and has been entered. Applicant has elected the species of CD28 and VEGFR2. CXCR4 has been rejoined as a species.

3.	Claims 83, 85-88, 90-92, 104-108 and 215 are pending and are under consideration.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 83, 86-88, 90, 92, 104-105 and 107-108 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Milone et al (US 2014/0322183 A1, IDS) as evidenced by Okutsu et al (JAP, 117:199-204, 2014, IDS).
With respect to the claims, Milone et al teach treating a viral infection in a subject by administering NK cells that comprise a CAR comprising a cell-surface marker for viral disease-binding domain which is an scFv, a transmembrane domain and an intracellular domain comprising the intracellular domain of CD28 and the intracellular domain of CD3 zeta (see entire document, e.g., pages 1-6, 12, 14, 20-22, 27-29, and 42).  Milone et al teach that the NK cells can comprise other receptors such as NKp44 or NKp46 or chimeric antigen receptors that are indistinguisable from the claimed homing receptors as these receptors bind or home to their ligand (see pages 20-22).  Milone et al teach administration via injection which necessarily comprises a device to accomplish injection in single or multiple dosages (see page 43).  Also as evidenced by Okutsu et al, NK cells express CXCR4 (see figure 4), so the NK cells of Milone et al necessarily comprise CXCR4 of claim 92.
Therefore, the methods of Milone et al are deemed to anticipate the claimed methods absent a showing otherwise.   

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 83, 86-88, 90, 92, 104-108 and 215 are rejected under 35 U.S.C. 103 as being unpatentable over Milone et al (US 2014/0322183 A1, IDS) as evidenced by Okutsu et al (JAP, 117:199-204, 2014, IDS), Wolfe, Stephen (WO 2016/007506 A1, IDS) and Yan et al (HR, 35(2), 111-117, abstract only).
With respect to the claims, Milone et al teach treating a viral infection in a subject by administering NK cells that comprise a CAR comprising a cell-surface marker for viral disease-binding domain which is an scFv, a transmembrane domain and an intracellular domain comprising the intracellular domain of CD28 and the intracellular domain of CD3 zeta (see entire document, e.g., pages 1-6, 12, 14, 20-22, 27-29, and 42).  Milone et al teach that the NK cells can comprise other receptors such as NKp44 or NKp46 or chimeric antigen receptors that are indistinguisable from the claimed homing receptors as these receptors bind or home to their ligand (see pages 20-22).  Milone et al teach administration via injection which necessarily comprises a device to accomplish injection in single or multiple dosages (see page 43).
As evidenced by Okutsu et al, NK cells express CXCR4 (see figure 4), so the NK cells of Milone et al necessarily comprise CXCR4.
Wolfe teaches fucosylating NK cells to that can target E-selectins (see entire document, e.g., pages 1, 17, 19, and 21, and Figures and claims).
Yan et al teaches that E-selectin levels in patients with chronic HBV are increase significantly and correlate to liver inflammation (see abstract).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to fucosylate the NK cells of Milone et al because there would be the advantage of the NK cells further being able to target E-selectin.  Yan et al also teaches that NK cells are decreased in such patients (see abstract) so there is further reason to administer such fucosylated NK cells to HBV patients because NK cells are depleted and need replenishment. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	Claims 83, 85-88, 90-92, 104-105 and 107-108, are rejected under 35 U.S.C. 103 as being unpatentable over Milone et al (US 2014/0322183 A1, IDS) as evidenced by Okutsu et al (JAP, 117:199-204, 2014, IDS) and Montaldo et al (B, 119(17):3987-3996, 2012, IDS).
With respect to the claims, Milone et al teach treating a viral infection in a subject by administering NK cells that comprise a CAR comprising a cell-surface marker for viral disease-binding domain which is an scFv, a transmembrane domain and an intracellular domain comprising the intracellular domain of CD28 and the intracellular domain of CD3 zeta (see entire document, e.g., pages 1-6, 12, 14, 20-22, 27-29, and 42).  Milone et al teach that the NK cells can comprise other receptors such as NKp44 or NKp46 or chimeric antigen receptors that are indistinguisable from the claimed homing receptors as these receptors bind or home to their ligand (see pages 20-22).  Milone et al teach administration via injection which necessarily comprises a device to accomplish injection in single or multiple dosages (see page 43).
As evidenced by Okutsu et al, NK cells express CXCR4 (see figure 4), so the NK cells of Milone et al necessarily comprise CVCR4.
Montaldo et al teach using CD34+ HSCs to make NK cells (see page 3987).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use CD34+ HSCs expressing the CAR and other receptos to make NK cells for use by Milone et al because when one desires to administer NK cells there is first a need to make or obtain such NK cells and Montaldo et al teach that CD34+ HSCs can be predictably used to make NK cells.  Therefore, one of skill in the art would have been motivated to use predictable methods known in the art to obtain NK cells expressing the CAR and other receptors for administration.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion


9.	No claims are allowed.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
December 1, 2022